Citation Nr: 1810339	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was previously before the Board in June 2017, when it was remanded for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Hypertension was not shown in service, did not manifest to a compensable degree within one year of service discharge, was not shown for many years after discharge, is not causally or etiologically related to service, and is not caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, hypertension is listed as one of the chronic diseases subject to the one-year presumption.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the record reflects that the Veteran served in Vietnam during active service.  He is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  However, hypertension is not a disease presumptively associated with herbicide exposure.  38 U.S.C § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Notwithstanding, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Turning to the evidence of record, the Veteran was diagnosed with hypertension in a September 2017 VA examination; therefore, a current disorder is shown.  He contends that hypertension is due to service, to include herbicide exposure.  Alternatively, he asserts that hypertension is secondary to service-connected diabetes mellitus, type II.  

Having carefully reviewed the evidence of record, the preponderance of the evidence weighs against a finding that hypertension was incurred in service or during the initial post separation year.  Hypertension, diagnosed many years after service, is not etiologically related to service, to include herbicide exposure, and is not secondary to service-connected diabetes mellitus type II.

First, the Veteran's service treatment records (STRs) are negative for any findings, complaints, or treatment related to hypertension.  The separation examination shows a normal clinical evaluation of his vascular system.  His blood pressure was 122/72.  Therefore, hypertension was not shown in the service records.  As the second element (in-service incurrence) is not demonstrated, the claim for service connection on a direct basis must be denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Next, the post-service medical reports do not document any findings of hypertension within the one year presumptive period following separation from service in April 1970.  In addition, the evidence does not show, nor does the Veteran otherwise allege, that he continuously manifested symptoms of hypertension after his discharge from service.  Significantly, the first post-service treatment record documenting hypertension is dated in 2006, more than 30 years after his discharge from service.  It appears that his blood pressure was elevated when he was being evaluated for a surgical procedure.  There was no indication at that time that it was related to service or that it was of long-standing duration.  Therefore, service connection based on continuity of symptomatology or on a presumption that it was shown to a 10 percent degree within one year of service separation is denied.

Next, hypertension has not been shown to related to herbicide exposure in service or as secondary to service-connected diabetes mellitus.  Specifically, a November 2010 examiner concluded that hypertension was not a complication of diabetes but did not offer a rationale.  

In response to a June 2017 Board remand to determine if the Veteran's hypertension was caused by or aggravated by diabetes mellitus, he underwent another examination in September 2017.  After review of the relevant medical evidence and taking current peer reviewed medical literature into account, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his service, including exposure to Agent Orange.  According to the examiner, there was limited documentation to support that hypertension was related to herbicide exposure.  

The September 2017 VA examiner also opined that the Veteran's hypertension was less likely than not due to or the result of diabetes.  The examiner stated that there was limited medical evidence to support that diabetes caused hypertension.  There was also limited documentation to support that the Veteran's hypertension was aggravated by his diabetes.

The September 2017 VA examiner based her opinion on pertinent medical records, examination of the Veteran, her medical knowledge and skill, and a review of medical literature.  In light of this background and the rationale that was provided in the report, the examiner's opinion regarding proximate causation and aggravation to be highly probative.  Of note, there are no medical opinions offering a contrary opinion.  Therefore, the September 2017 medical opinion is highly probative.

The Board has considered the Veteran's lay statements that hypertension is related to service, to herbicide exposure, or to his service-connected disability.  However, he lacks the requisite medical training to provide a competent opinion on complex medical matters that are not susceptible to lay observation.  Therefore, the Board places greater weight on the medical opinion than on his lay statements.  

In summary, the STRs do not show hypertension in service or hypertension within one year of discharge.  The Veteran did not receive treatment for or a diagnosis of hypertension until 2006, approximately 36 years after service.  Further, no medical professional has attributed hypertension to active duty, to include exposure to Agent Orange, or service-connected diabetes, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection is not warranted and the appeal is denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


